PER CURIAM.
Monta Olander Jordan filed a habeas corpus petition pursuant to 28 U.S.C. § 2241 (2000) and an application to proceed in forma pauperis. We conclude that a motion under 28 U.S.C. § 2255 (2000) is an adequate and effective means for Jordan to challenge his conviction. See In re Jones, 226 F.3d 328, 332-34 (4th Cir.2000). We therefore dismiss the petition because its transfer to the appropriate district court would not serve the interest of justice. See 28 U.S.C. § 1631 (2000); Fed. R.App. P. 22(a). Leave to proceed in formal pauperis is denied. We dispense with oral argument because the facts and legal issues are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.